Citation Nr: 0927134	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over this case is now with the RO in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service from September 1952 to July 1954.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from hearing loss.  In 
his substantive appeal from May 2008, the Veteran stated that 
these symptoms were the result of noise exposure from 
artillery shootings, mortar rounds, and small weapon firing 
without hearing protection while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, June 1971).  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2008).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service treatment records are absent for any complaints of or 
treatment for hearing loss.  A separation report of medical 
examination, from July 1954, indicated a normal clinical 
evaluation of the Veteran's ears and normal "whisper" test 
for his hearing.  These records provide highly probative 
evidence against the Veteran's claims because they show no 
hearing loss during service.

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service.  Therefore, the issue of combat during 
service or any form of presumption is not at issue.  Simply 
stated, the Board concedes the fact that the Veteran was 
exposed to loud noise more than 50 years ago.  The critical 
question is whether the current hearing loss was caused by 
this noise exposure many years ago. 

A treatment note from September 1954, after the Veteran 
separated from service, indicated that the Veteran's eardrums 
were intact but there was no audiometric information listed.  
This report provides limited probative evidence against the 
Veteran's claim.

The Veteran contends that his hearing loss began in service.  
However, the first evidence of record showing symptoms of and 
treatment for hearing loss is dated January 1980, over two 
decades after separation from service.  This is strong 
evidence against his claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

In June 2006, the Veteran underwent a VA audiology 
examination.  There, the Veteran reported that he noticed 
impaired hearing "6 to 8 years ago" but stated that he 
obtained his first set of hearing aids in 1996.  The Veteran 
also reported post-military occupational noise exposure from 
heavy equipment and drilling rigs (20 years working on 
pipelines as a welder), as well as recreational noise 
exposure from power tools, such facts clearly providing more 
evidence against this claim.

The June 2006 examiner found mild to profound mixed hearing 
loss in the right ear and a moderately-severe to profound 
sensorineural hearing loss in the left ear.  As to the 
etiology of the Veteran's hearing loss, the examiner stated 
that "[g]iven the lack of military audiometric information, 
the history of post-military noise exposure, and the 
significant progression of the [hearing] loss after military 
service, it is impossible to determine without pure 
speculation whether any hearing loss began during military 
service."  His medical opinion is therefore deemed non-
evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as "non-evidence") 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993).

The Board has considered whether additional action is 
necessary to obtain a medical nexus opinion.  However, given 
that the examiner indicated that there is insufficient 
evidence of record to render an opinion, and given that no 
relevant evidence concerning the Veteran's alleged in-service 
injury has been added to the record since the June 2006 
examination, and service and post-service medical records 
provide evidence against this claim, indicating a problem 
that began decades after service, no further action by VA is 
indicated.  

In his substantive appeal, dated May 2008, the Veteran 
disagreed with the findings of the VA audiological 
examination conducted in June 2006.  Specifically, the 
Veteran contended that the examiner's inability to determine 
that his hearing loss was related to his military service was 
"not a true statement."  He requested another examination 
with a different medical specialist.  

The Board declines to afford the Veteran another VA 
examination.  The Board further addresses its duty to assist 
in this regard, in the duties to notify and assist section of 
this decision.

As to the Veteran's own contention, that his current hearing 
loss is related to his service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  Here, the Board finds that the Veteran's 
opinions as to whether his current hearing loss is related to 
service, is not competent evidence because current hearing 
loss as it relates to his active service is a medical 
question too complex to be the subject of the opinion of a 
layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the veteran's claim against 
the evidence unfavorable to the veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

Here, the absence of any report of hearing loss during 
service or for decades thereafter is more probative than the 
Veteran's own assertions as to when he first experienced 
hearing loss.  In summary, the in-service and post-service 
medical evidence (which is found to provide evidence against 
this claim) are more probative than the Veteran's assertions 
as to whether his current hearing loss disability is related 
to his service.  

Based on all evidence of record, the preponderance of 
evidence is against his claim for service connection and the 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006 and March 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

That the June 2006 examiner has indicated that, based on the 
evidence of record, an opinion that the Veteran's hearing 
loss is service-connected could not be rendered without 
resorting to speculation, does not render the examination and 
opinion inadequate.  In Roberts v. West, 13 Vet. App. 185 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) considered whether a physician's opinion of 
"[c]annot say whether related to frostbite or not" was 
inadequate where that opinion was in response to a Board 
remand requesting a medical opinion as to whether that 
appellant's arthritis was due to residuals of frostbite 
during service.  The Court stated that "[t]he fact that the 
medical opinion was inconclusive, regarding the relationship 
between the appellant's arthritis and residuals of frostbite, 
does not mean that the examination was inadequate."  Id. At 
189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination 
regarding a claim for an increased rating involving hearing 
loss; specifically, the issue of whether the statements of 
the examiner rendered the examination inadequate with regard 
to extraschedular consideration and the effect of the 
veteran's hearing loss disability on his occupational 
functioning and daily activities.  The Court stated "[n]or 
was he required to offer a speculative opinion based on 
information that the appellant had not provided."  Id at 
455.

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that 
he could not provide a positive or negative opinion as to 
nexus without speculation.  Because the examiner reviewed all 
the evidence of record in rendering the decision, and 
provided a rationale for his statement, the opinion rendered 
is not inadequate.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record, would 
be suspect.  In short, VA has fulfilled its duty to afford 
the Veteran a medical examination and to obtain an opinion.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


